DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
“a reference device” recited in claim 1 is determined to be a device itself, and therefore it does not invoke the 112(f) paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlberg (US 2017/0344833 A1; cited in the IDS filed on 9/23/2021) in view of Tornel (WO 2019/088814 A1).
With respect to independent claim 1, Ahlberg teaches in Fig. 2a a temperature measurement system comprising: 
a thermal camera 11 configured to capture a thermal image of individuals as shown in Fig. 2a in a viewing space of the thermal camera to detect temperatures of the individuals; and 
a reference device 20 configured to present a reference temperature for detection by the thermal camera when the reference device is disposed in the viewing space as disclosed in paragraph [0067] of the thermal camera, the reference device being configured to maintain thermal stability as disclosed in paragraph [0068] in harsh or hazardous environments so that the system provides accurate and precise temperature detection of the individuals in the viewing space of the thermal camera.
Ahlberg is silent with wherein the reference device includes a housing and a thermal load partially disposed in the housing such that at least a portion of the thermal load is disposed at an exterior of the housing.
Tornel is a pertinent art, teaching block body for calibrating instruments for measuring temperature (see Abstract) and teaches in Fig. 2 wherein the reference device includes a housing as shown in Fig. 2 and a thermal load 8 partially disposed in the housing such that at least a portion of the thermal load is disposed at an exterior as shown in Fig. 2 of the housing. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ahlberg in order to provide a reference source for calibrating temperature by a known radiation source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Such a calibration source of Tornel would be beneficial because it provide an efficient radiation as a calibrating tool in calibrating temperature measurements.
With respect to dependent claim 2, Ahlberg is silent with wherein the reference device is configured to maintain thermal stability in a surrounding environment having temperatures between about -60°C to about 60°C.
	However, Ahlberg teaches a statistical model correlating to the ambient temperature. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ahlberg modified by Tornel so as to have the limitation of “wherein the reference device is configured to maintain thermal stability in a surrounding environment having temperatures between about -60°C to about 60°C” in order to provide a reference temperature source that correlates the ambient temperature. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case:  “obvious to try" – choosing from a finite number of predictable solution.
	Such a temperature range claimed in claim 2 would correspond to the ambient temperature in different seasons. Therefore, having a reference temperature such as the claimed temperature range would be obvious choice as an engineering design choice in providing a known temperature to a thermal imager.
With respect to dependent claim 3,  Ahlberg is silent with wherein an accuracy of the temperature detection can be maintained within ±0.30 C.
	However, Ahlberg teaches the same setup as in the temperature system recited in claim 1. Therefore, such temperature accuracy would be achievable range in the Ahlberg’s temperature system. 
With respect to dependent claim 4, Tornel teaches wherein the housing defines a shroud 2 positioned to shield the thermal load from a surrounding environment.
With respect to dependent claim 17, Tornel teaches wherein the reference device includes an insulator 1,2 mounted in the reference device that insulates the thermal load from a remainder of the reference device.

Claim(s) 5 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlberg modified by Tornel, and further in view of McQuilkin (US 2008/0154138 A1, cited in the IDS filed on 9/23/2021).
The teaching of Ahlberg modified by Tornel has been discussed above.
With respect to dependent claim 5, McQuilkin teaches in paragraph [0058] wherein the thermal load having infrared radiation emissivity properties that approximate human skin. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ahlberg modified by Tornel in order to provide a reference source for desired object. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 6, Ahlberg teaches a network 12 as disclosed in paragraphs [0081 – 0082] in communication with both the thermal camera but is silent with reference device whereby the reference device is configured to communicate directly with the network. McQuilkin teaches controller 66 to control a reference source. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ahlberg modified by Tornel in order to control a reference temperature source. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Claim(s) 7is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahlberg modified by Tornel, and further in view of Takuya (JP 2000 – 50253).
The teaching of Ahlberg modified by Tornel has been discussed above.
With respect to dependent claim 7, Ahlberg is silent with wherein the thermal camera and reference device are connected to a CCTV system.
	In Abstract Takuya teaches CCTV supervision and in Embodiment 2 teaches a sensor measuring the temperature of a person. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Ahlberg modified by Tornel in order to provide a CCTV monitoring system for measuring temperatures of peoples in monitored areas. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 8 – 15 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 8, the prior art of record fails to teach or reasonably suggest:
the reference device being configured to detect a condition ambient temperature as disclosed in paragraph of a surrounding environment, the temperature of the individual being determined based on the condition of the surrounding environment.
With respect to dependent claim 16, the prior art of record fails to teach or reasonably suggest:
wherein the reference device includes a first sealing gasket sealing between an annular flange of the thermal load and an inner surface of a shroud, and a second sealing gasket sealing between the annular flange and an outer surface of a cover.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884